DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Kabakoff on May 11, 2021. 
The application has been amended as follows: 
Claim 1 (Cancelled).
Claim 2 (Currently Amended): The fragrance discharge apparatus of Claim 18, wherein the mounting hole is configured to receive the removable fragrance cartridge, and the removable fragrance cartridge and the mounting hole are arranged such that the removable fragrance cartridge can be inserted into and ejected from the mounting hole.
Claim 3 (Currently Amended):  The fragrance discharge apparatus of Claim 18, wherein the removable fragrance cartridge comprises a cartridge connector configured to electrically connect to a body connector in the mounting hole, and in the mounting hole, a pressing part is configured to press the cartridge connector towards the body connector.
Claim 18, wherein a shape of the removable fragrance cartridge is radially asymmetric so as to prevent rotation while mounted onto the body, and a shape of the mounting hole corresponds to the shape of the removable fragrance cartridge.
Claim 5 (Currently Amended):  The fragrance discharge apparatus of Claim 18, wherein the fragrance discharge apparatus further comprises a transducer.
Claim 9 (Currently Amended):  The fragrance discharge apparatus of Claim 18, wherein the body further comprises an air flow duct that guides the flow of air generated by the fan.
Claim 11 (Currently Amended):  The fragrance discharge apparatus of Claim 18, further comprising a dome-shape protector between the fan and the removable fragrance cartridge to protect the fan from the fragrance material.
Claim 12 (Currently Amended): The fragrance discharge apparatus of Claim 18, wherein the body further comprises air inlets that are positioned at the bottom of the body for allowing external air to flow into the body, and wherein the fan is positioned at the bottom of the body.
Claim 14 (Currently Amended):   The fragrance discharge apparatus of Claim 18, further comprising a display for displaying information pertaining to the removable fragrance cartridge mounted on the body.
Claim 18, wherein the controller receives fragrance material information stored in the removable fragrance cartridge through a wireless communication when the removable fragrance cartridge is mounted onto the body and adjusts a discharge pattern of the fragrance material according to the fragrance material information and user specific information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JELITZA M PEREZ/Primary Examiner, Art Unit 1796